Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 1 of 9




                     Exhibit UU
        Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 2 of 9



                                                                    Page 1

 1
 2      IN THE UNITED STATES DISTRICT COURT
 3      FOR THE SOUTHERN DISTRICT OF NEW YORK
 4      -----------------------------------------x
 5      EASTERN PROFIT CORPORATON LIMITED,
 6                         Plaintiff/Counterclaim Defendant,
 7
 8                                Case No.        18-cv-2185
9                          v.
10      STRATEGIC VISION US, LLC,
11                         Defendant/Counterclaim Plaintiff.
12      -----------------------------------------x
13                         1:47 p.m.
                           November 19, 2019
14
                           405 Lexington Avenue
15                         New York, New York
16
17                  DEPOSITION of FRENCH WALLOP, testifying
18      under Rule 30(b)(6) on behalf of STRATEGIC VISION
19      US, LLC in the above entitled matter, pursuant to
20      Notice, before Stephen J. Moore, a Registered
21      Professional Reporter, Certified Realtime Reporter
22      and Notary Public of the State of New York.
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 3 of 9


                                               Page 14                                                Page 16
 1             FRENCH WALLOP                              1              FRENCH WALLOP
 2         Q  Okay. What do those entries                 2   $25,000.
 3   mean?                                                3         Q    Then there is an EXP. Does that
 4         A     Well, it's Mike Waller and               4   mean expenses?
 5   French Wallop in New York meeting Guo at 11:00       5         A    Yes. I'm sorry.
 6   a.m., which was about ten days after the             6         Q    So, the $25,000 wire to
 7   contract was underway.                               7   Georgetown Research was for expenses?
 8             It was actually underway                   8         A    It was.
 9   earlier, but we gave him a leeway of ten days;       9         Q    Was it you who was in charge of
10   so that's why I have ten days after.                10   setting up the wires?
11         Q     Looking up, sort of directly up         11         A    Yes.
12   in that column, on January 5th, there is an         12         Q    Could you explain to us the
13   entry there that says, "Contract signed." Do        13   entry on January 31st?
14   you see that?                                       14         A    Yeah, it was Michael Waller
15         A     Yes.                                    15   returns with flash drive to Newark, and he had
16         Q     So I am trying to understand,           16   done a 24 hour round trip to collect a flash
17   what does your entry on the 26th above the "ten     17   drive from his contact point in Europe.
18   days after," what does that correspond to?          18         Q    Why was that something important
19         A     Well, if you go back ten days,          19   enough to note on your calendar on January
20   that would get it to the 16th, right?               20   31st?
21             The 16th of January, and we had           21         A    Because it was important to show
22   said to Guo at that meeting that it would have      22   the delivery of when we were complying with an
23   been -- we were giving him an additional ten        23   insistent Guo for information that he wanted to
24   days like credit, because we were trying to get     24   have yesterday.
25   the team set up and we didn't get the wires         25         Q    And then if you go back up to
                                               Page 15                                                Page 17
 1                FRENCH WALLOP                           1                FRENCH WALLOP
 2   sort of into the account that we were using or       2   January 6th, where you wrote -- sorry, January
 3   accessible until the -- truly until the 9th.         3   5th, where you wrote "bad flash drives," do you
 4              Because we didn't -- we didn't            4   see that?
 5   have clean flash drives. We had had bad flash        5        A      Yes, that's correct.
 6   drives to begin with.                                6        Q      And you made that entry, you
 7              So when we got the clean flash            7   physically wrote that in your calendar on
 8   drive was when Mike and I got together with the      8   January 5th?
 9   team members for Team 1 that week.                   9        A      Yes.
10              Because at that point then the           10        Q      Why was it important for you to
11   money became hard that was in the account, and      11   write that at that point in time?
12   then we could begin the setup of getting the        12        A      Because we were supposed to be
13   team started.                                       13   under contract, we had all these verbal
14              So that's what ten days                  14   agreements that had been bouncing back and
15   afterwards means; it was ten days after the         15   forth like ping-pong balls, and Yvette arrived
16   16th.                                               16   and she had bad flash drives.
17              And Guo had said he was, you             17              We had signed the contract, and
18   know, demanded to have massive amounts of           18   then in order to download whatever it was that
19   information within ten days of setting up,          19   she had on her USB keys, I did that, and
20   which was highly unreasonable.                      20   clearly it was a bad, bad flash drive.
21         Q     Could you just decipher for us          21              And it -- we agreed that I would
22   your entry on January 16th?                         22   have to come back to New York on, it must have
23         A     16th.                                   23   been on Sunday, I remember, yes, it was Sunday,
24              Wire out to Georgetown Research          24   where I got the new flash drives.
25   for $200,000, and then I think another wire for     25              There were three flash drives,
                                                                                          5 (Pages 14 - 17)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                   516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 4 of 9


                                                 Page 18                                                   Page 20
 1                FRENCH WALLOP                             1               FRENCH WALLOP
 2   and out of those three, only one was good, the         2   possibly?
 3   other two were bad. In other words, that means         3         A     Possible.
 4   there was malware in those flash drives.               4         Q     Possible?
 5            It's a reason for part of the                 5         A     Possible Team 2.
 6   delay.                                                 6         Q     So Team 2 had not been hired at
 7        Q     But you knew on January 5th that            7   this point?
 8   it would be important to document that they            8         A     No, I think we were just going
 9   were bad?                                              9   there.
10        A     Yes, absolutely.                           10         Q     And did you and Mr. Waller in
11        Q     And what was the basis for that            11   fact go to Dallas to meet with Team 2?
12   knowledge?                                            12         A     Oh, yes, we did. I'm just
13        A     Because if they are bad, you               13   looking, I think we went twice. So yes.
14   need to make a note of that in your record, if        14         Q     And then most of these are just
15   you're monitoring something like this in the          15   handwriting questions, February 5th, can you
16   way of a project; perfectly reasonable.               16   tell us what that entry says?
17        Q     Can you turn to February,                  17         A     Sorry, I can't --
18   please?                                               18              That was a rigging group, if
19        A     Yes, I have it.                            19   that's the right thing -- no, sorry, that looks
20        Q     Just if you could just read the            20   like -- that was a meeting at 4:30 at my home
21   entry on February 1st.                                21   with Lianchao and Mike.
22        A     It says "Mars, Walmart."                   22         Q     What was the -- it says here,
23        Q     Does that have anything to do              23   does that mean it was at your home?
24   with Eastern Profit?                                  24         A     Yes.
25        A     It may have been a phone call I            25         Q     And what was the subject of that
                                                 Page 19                                                   Page 21
 1                FRENCH WALLOP                             1               FRENCH WALLOP
 2   had with some members of the Board. No, it had         2   meeting?
 3   nothing to do with, probably should have been          3         A    Well, it would have had to do
 4   deleted.                                               4   with the Guo contract.
 5         Q    I should say that the items that            5         Q    But just tell me as best you
 6   have been redacted I gather have been redacted         6   can, who said what to whom at that meeting on
 7   for relevance?                                         7   Monday, February 5th?
 8         A    Because they pertain to other               8         A    I have no recollection, other
 9   appointments or phone calls. Have nothing to           9   than we were concerned that we were finding
10   do with Eastern Profit.                               10   issues with Guo's fake names and some of Guo's
11         Q    On Groundhog Day there, what               11   fake information that he had given us out of
12   does your entry there say?                            12   the 15 names that we had.
13         A    "Dallas" and then "Possible Team           13             And we were concerned about
14   2."                                                   14   that, plus we also had inconsistencies with the
15         Q    What did you mean by that?                 15   information that we had gotten on Yvette's
16         A    Well, we decided we would go               16   flash drives that we were using for Team 1.
17   down and see Team 2.                                  17             And at that point they were
18         Q    Why does this --                           18   alerting us that there was a leak within the
19         A    I mean, we assumed that it was             19   Guo system, from Yvette's flash drives, and we
20   going to be another team, because we were             20   were very concerned as to what that was going
21   concerned about what Team 1 was finding, and          21   to do with something that we held as being
22   Team 1 was finding all sorts of irregularities.       22   highly confidential and certainly of a concern.
23             So we wanted to have a second               23         Q    Did you share these concerns
24   team to compare findings with.                        24   with Mr. Han?
25         Q    The entry says "POSS," is that             25         A    Yes.
                                                                                               6 (Pages 18 - 21)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 5 of 9


                                              Page 30                                                   Page 32
 1                FRENCH WALLOP                          1                 FRENCH WALLOP
 2        A     Because I have a number of               2   and I were trying to figure out how to handle
 3   people that would have helped me and did help       3   Guo, because of the fact that we were
 4   me in pulling information on Guo and on his         4   delivering information and nothing seemed to
 5   people, that he was asking for research on.         5   satisfy him.
 6        Q     You were pulling information on          6         Q     Did you and Mr. Waller and
 7   Guo in the --                                       7   Mr. Lianchao discuss litigation at that meeting
 8        A     For Guo.                                 8   on February 25th?
 9        Q     For Guo.                                 9         A     No.
10             Were those people part of Team           10         Q     Did you --
11   1?                                                 11         A     Never.
12        A     No.                                     12         Q     Did you discuss whether
13        Q     Were they part of Team 2?               13   Strategic Vision would interfere with Mr. Guo's
14        A     No.                                     14   asylum application at that meeting?
15        Q     So, who were those people?              15         A     No.
16        A     They were additional people.            16         Q     Did you ever have that
17        Q     Did Strategic Vision pay for any        17   conversation with Mr. Han?
18   services of the people you are referring to?       18         A     No.
19        A     I believe so, yes.                      19         Q     There is an entry on -- do you
20        Q     Are you talking about Fletcher?         20   happen to know whether February 2018 was a leap
21        A     Yes.                                    21   year?
22        Q     Did you meet with anyone else           22             In other words, does that say
23   other than Fletcher?                               23   February 29?
24        A     I did.                                  24         A     It's 28th.
25        Q     Who else?                               25             It just goes to 28. If you look
                                              Page 31                                                   Page 33
 1                 FRENCH WALLOP                         1                 FRENCH WALLOP
 2        A      That's sort of confidential.            2   above, the calendar, it's 27/28, so there is no
 3             MR. GREIM: Let's keep it there            3   29.
 4        for now. There is apparently an order          4         Q     What's -- so the last, just
 5        in this case.                                  5   humor me, the last column, the bottom column on
 6             I don't know if it covers this or         6   the page, right, starts with the 25th.
 7        not, but if it doesn't, we will give the       7              That's when you got home from
 8        answer.                                        8   London?
 9             Just if we could do it when we take       9         A     Right.
10        our next break.                               10         Q     26th is blank, right?
11             MS. CLINE: Okay.                         11         A     Yes.
12        Q      So you and Mr. Waller met with         12         Q     27th you did something at 9:30,
13   Mr. Han on February 25th after Eastern Profit      13   but it's redacted, right?
14   had terminated the contract, right?                14         A     Yes.
15        A      Yes.                                   15         Q     28th you did something at 11:10,
16        Q      What did you all say to each           16   but that's redacted, correct?
17   other? First of all, was the meeting in            17         A     Correct.
18   person?                                            18         Q     I am trying to figure out what
19        A      Yes.                                   19   the entry is on what would be February 29th
20        Q      And it was at your home in             20   there?
21   Virginia?                                          21         A     I can't really tell unless it
22        A      Yes.                                   22   just says "depart 6:00 a.m." So I don't know,
23        Q      What did you all say to each           23   where is the rest of the calendar?
24   other at that meeting?                             24              If you have the March calendar,
25        A      I'm sure that Mike and Lianchao        25   I can maybe piece it together.

                                                                                            9 (Pages 30 - 33)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                      516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 6 of 9


                                             Page 34                                                   Page 36
 1                 FRENCH WALLOP                      1                FRENCH WALLOP
 2         Q     Did you take any, putting aside      2     Profit?
 3   the calendar, do you remember whether you took 3             A    With Miles Guo, yes. We didn't
 4   any business trips with respect to the Eastern   4     know who Eastern Profit was until the contract
 5   Profit matter subsequent to your trip to London 5      turned up.
 6   where you got home on February 25th?             6           Q    And what were the -- so did you
 7         A     Yes.                                 7     have communications with Mr. Guo about Exhibit
 8         Q     And describe those.                  8     112?
 9         A     Well, without a calendar, I          9           A    Yes.
10   can't.                                          10           Q    Describe those, please.
11         Q     You have no memory, you know you 11              A    Well, we walked him through it
12   went somewhere, but you just don't remember 12         based on the information that we had after we
13   what the nature of the trip was?                13     finally got a clean flash drive from Yvette
14         A     That's correct. Unless I look       14     Wang on how it would work.
15   at the calendar I can be more explicit.         15               Because obviously we didn't have
16         Q     Do you recall the purpose for       16     the 15 fish or the 10 fish names, so we could
17   making a trip after the contract had been       17     break out how the tracking would work with each
18   terminated?                                     18     one of these targets.
19         A     To continue gathering the           19               So we didn't have the names, in
20   information that was sitting and available to   20     other words, until we had gotten a clean flash
21   us to retrieve.                                 21     drive, which was not until, what did I say?
22              But these things had to be done      22     January 8th of 2018.
23   face-to-face, not by on the internet.           23           Q    Do you remember where you were
24              MS. CLINE: Would you mark that,      24     when Strategic Vision walked Mr. Guo through
25         please.                                   25     Exhibit 112?
                                             Page 35                                                   Page 37
 1                 FRENCH WALLOP                        1                FRENCH WALLOP
 2              (The above described document was       2          A   I do not.
 3         marked Exhibit SV 112 for identification,    3          Q   Do you remember when the meeting
 4         as of this date.)                            4   was?
 5         Q     All right. We have handed you          5        A       Well, if we meet with Guo, it
 6   what's been marked as Exhibit 112, and the         6   would have been in his apartment.
 7   first question is just whether you can identify    7        Q       And --
 8   the document for us, please?                       8        A       And I'm not sure which meeting
 9         A     I believe it was one of the            9   it was, it might have been December.
10   documents that we used to show, Strategic         10              Sorry.
11   Vision used to show Guo how we would operate      11        Q       I was confused by your testimony
12   with each one -- with each specific fish in       12   on this.
13   a -- in a sort of graph, so that he could         13        A       I'm confused actually right now.
14   understand it more clearly.                       14              I think -- I think in fact that
15         Q     Did you put Exhibit 112               15   we did talk about it. He had this big file of
16   together?                                         16   names which he said he had paid $250 million
17         A     No, I did not.                        17   for, with all of these same names and
18         Q     Do you know who did?                  18   photographs and everything else that he showed
19         A     I believe Michael. Michael and        19   us early on.
20   I talked about it, and then he put it together.   20              Which, if I go back to my
21         Q     It was put together before the        21   calendar, I think that could have been either
22   contract was signed?                              22   the 4th of December or the -- sorry, or the
23         A     Yes.                                  23   11th of December.
24         Q     Did you use, did Strategic            24              It looks like maybe the 11th of
25   Vision use Exhibit 8 in a meeting with Eastern    25   December, because it shows I had put here
                                                                                         10 (Pages 34 - 37)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 7 of 9


                                              Page 42                                                  Page 44
 1                 FRENCH WALLOP                         1                FRENCH WALLOP
 2         A     Yes, I came up to New York in a         2   Vision says, "The unpredictable work in
 3   snow storm and to the Pierre and met Yvette in      3   pricing."
 4   the Pierre lobby.                                   4             Do you see that?
 5         Q     Just, there is a New York on            5         A    Yes.
 6   January 8th, what's the abbreviation before         6         Q    That's the pricing is
 7   that?                                               7   unpredictable because the number of units
 8         A     Me, FW.                                 8   wasn't steady, correct?
 9         Q     You refer to yourself in the            9         A    That's correct.
10   third person?                                      10         Q    So the pricing was based per
11         A     Sometimes. FW New York, you            11   unit, correct?
12   will see on here.                                  12         A    Yes.
13              MW, FW, you will see many things        13         Q    And then, if you go to the
14   MW, FW.                                            14   second page of the same exhibit, if there are
15         Q     So going back to Exhibit 112 --        15   always 30 units, then the pricing is
16         A     Yes.                                   16   predictable, right?
17         Q     -- just, fish means what?              17         A    I guess so.
18         A     It was the term we used to             18             Again, this is a question for
19   identify and tag each person that was in -- on     19   Mike, because we tossed this thing back and
20   the list of people that Guo wanted to have         20   forth about ten times, discussing how the best
21   researched.                                        21   way would be for the tracking research to be
22         Q     And what does unit mean?               22   done.
23         A     23 units. Well, it was a very          23             That's a question also for him.
24   complex way we were trying to set it up, so        24         Q    I might have gotten that one
25   that we could put fish in and take fish out at     25   wrong. I thought it was a question for you.
                                              Page 43                                                  Page 45
 1                 FRENCH WALLOP                         1                 FRENCH WALLOP
 2   the same time if they were not -- if the            2              MR. GREIM: Actually, I will tell
 3   information wasn't retrievable, if it wasn't        3        you, we actually did say that this
 4   acceptable.                                         4        document was for Ms. Wallop, but some of
 5              Either to Guo, in other words,           5        the questions you are raising are going
 6   if it was just superficial information versus       6        back to contractual things that, as you
 7   really some good deep dives.                        7        are asking the witness, she's saying
 8         Q     So, in the first scenario in            8        it's better for Mr. Waller.
 9   Exhibit 112 --                                      9              So we did our best to try to find,
10         A     Yes.                                   10        to try to divide these documents up and --
11         Q     -- it contemplates a flat number       11              MS. CLINE: Yeah, well, we will
12   of fish, but not always 30 units, right?           12        see how it goes. I would have asked him
13         A     That's correct. And I think            13        about this had you designated it as
14   that the 30 units 10, 10, and 10 makes the 30,     14        such.
15   right, for 10 fish?                                15              MR. GREIM: Well, all right, I
16              So we were looking at each              16        guess if we have exhausted this witness
17   individual cell to see which ones we could dive    17        and there are some questions about the
18   for certain information on in each one of these    18        document itself that we still need, then
19   cells.                                             19        we have got him here.
20              And some of the cells were not          20              We can, I hate to do this, but
21   relevant or were not -- the information was not    21        maybe we can put him back on at the end to
22   there because they were either fake or the         22        ask whatever the questions are.
23   names were wrong or whatever.                      23              I just want to know what those are,
24         Q     And in the scenario, in this           24        to be clear, what it is that Ms. Wallop
25   scenario on this first page, the Strategic         25        isn't able to say about the document
                                                                                         12 (Pages 42 - 45)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                    516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 8 of 9


                                              Page 46                                                 Page 48
 1              FRENCH WALLOP                            1                 FRENCH WALLOP
 2       itself.                                         2   fish in the first month, which actually
 3            I mean, because to be clear, we            3   unbalanced a lot of our programming as to how
 4       have had a lot of testimony already on          4   we were going to process the 10 plus 5 fish,
 5       what the fish were, what the contract           5   making it 15 fish, it made us have to work 33
 6       means, that was all in the first                6   percent harder to pull up additional numbers
 7       deposition.                                     7   when we had only planned originally on the 10
 8            I understand this is to be about           8   based on the budget.
 9       this document --                                9             So our ability to walk him
10            MS. CLINE: That's all I'm asking          10   through what we could pull within a certain
11       about.                                         11   time frame, if we found that one or two of
12            MR. GREIM: We should look at the          12   these fish were dead, we would throw them out
13       transcript, because it occurs to me a          13   of the tank and replace them with another fish,
14       lot of the questions are moving into the       14   so with another name, and then we would go to
15       thing about fish and units and pricing,        15   work on those names to see how much we could
16       which I understand it springs from             16   pull up on those names.
17       looking at the document, but those are         17             But it was -- when somebody
18       questions that actually have been asked        18   tells you they have got 4,000 names they want
19       and answered a long time ago.                  19   investigated from the very beginning, we never
20            So I don't -- we don't need to have       20   expected to be doing 4,000 names, we expected
21       a fight about it. Let's just see what the      21   to be able to work with about maybe 100 names
22       questions are about the document itself        22   over the year, over the course of a year.
23       that she can't answer, and if there are        23             That's how we were sort of
24       some, we can put him on to answer those        24   trying to balance out the numbers of the people
25       questions.                                     25   that we were doing the research on based on
                                              Page 47                                                 Page 49
 1                 FRENCH WALLOP                         1                 FRENCH WALLOP
 2              MS. CLINE: Would you go back to          2   what it was that he wanted in the way of
 3         the last question I asked.                    3   information back.
 4              (The question requested was read         4              So again, it's really a much
 5         back by the reporter.)                        5   better question for Mike. He's the expert on
 6         Q     So, I'm asking you, when this           6   this sort of --
 7   exhibit, this Power Point Exhibit 112 was           7         Q     I will ask him if you don't
 8   discussed with Mr. Guo, was there a                 8   know, but predictable pricing, that was
 9   conversation around having pricing predictable      9   something Strategic Vision was interested in?
10   and tied to units?                                 10         A     Yeah, whatever, yes, predictable
11         A     I believe so, yes.                     11   and unpredictable.
12         Q     Tell me what you remember about        12         Q     Which?
13   that conversation.                                 13         A     Well, predictable pricing, if
14         A     We discussed -- he needed an           14   that's what you're talking about, is that what
15   example as to how this would work.                 15   we are on, the 30 units?
16              So we chose the concept of fish         16         Q     Yes.
17   in an aquarium, and he understood that.            17         A     Sorry.
18              So that if we took -- we                18         Q     So, let me --
19   initially were going to take 10 fish, that was     19         A     One is predictable and one is
20   the deal, we would take 10 fish, the first         20   unpredictable.
21   time, the first month, and then see where that     21         Q     Let me try it this way, and if
22   went.                                              22   you don't know, we will ask Mr. Waller, but
23              If we took the first 10 fish and        23   scenario number one entails or would result in
24   we found that we, out of those 10, which they      24   unpredictable pricing, correct?
25   then decided oh, no, we wouldn't to make it 15     25         A     Correct.
                                                                                         13 (Pages 46 - 49)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
     Case 1:18-cv-02185-LJL Document 273-23 Filed 04/06/20 Page 9 of 9


                                                        Page 106                                                          Page 108
 1          CERTIFICATE                                             1
 2                                                                  2         DEPOSITION ERRATA SHEET
           I, the undersigned, a Certified                          3         Case Name: EASTERN v. STRATEGIC.
 3    Shorthand Reporter of the State of New                        4         Name of Witness: FRENCH WALLOP
      York, do hereby certify:                                      5         Date of Deposition: November 19,
 4         That the foregoing proceedings were                      6         2019
      taken before me at the time and place                         7         Reason Codes: 1. To clarify the
 5    herein set forth; that any witnesses in                       8         record.
      the foregoing proceedings, prior to                           9         2. To conform to the facts.
 6    testifying, were duly sworn; that a record                   10         3. To correct transcription errors.
      of the proceedings was made by me using                      11 Page _____ Line ______ Reason ______
 7    machine shorthand which was thereafter                          From _______________________ to _________________
      transcribed under my direction;                              12 Page _____ Line ______ Reason ______
 8         That the foregoing transcript is a                         From _______________________ to _________________
      true record of the testimony given.                          13 Page _____ Line ______ Reason ______
 9         Further, that if the foregoing                             From _______________________ to _________________
      pertains to the original transcript of a                     14 Page _____ Line ______ Reason ______
10    deposition in a federal case before                             From _______________________ to _________________
      completion of the proceedings, review of                     15 Page _____ Line ______ Reason ______
11    the transcript [ ] was [x ] was not                             From _______________________ to _________________
      requested.                                                   16 Page _____ Line ______ Reason ______
12                                                                    From _______________________ to _________________
           I further certify I am neither                          17 Page _____ Line ______ Reason
13    financially interested in the action nor a                      From _______________________ to _________________
      relative or employee of any attorney or                      18 Page _____ Line ______ Reason ______
14    party to this action.                                           From _______________________ to _________________
           IN WITNESS WHEREOF, I have this                         19 Page _____ Line ______ Reason ______
15    date subscribed my name.                                        From _______________________ to _________________
16         Dated: 11/22/19                                         20 Page _____ Line ______ Reason ______
17                                                                    From _______________________ to _________________
18                                                                 21 Page _____ Line ______ Reason ______
19   <%20932,Signature%>                                              From _______________________ to _________________
20                                                                 22 Page _____ Line ______ Reason ______
      Stephen J. Moore                                                From _______________________ to _________________
21    RPR, CRR                                                     23 Page _____ Line ______ Reason ______
22                                                                    From _______________________ to _________________
23                                                                 24 Page _____ Line ______ Reason ______
24                                                                    From _______________________ to _________________
25                                                                 25

                                                        Page 107                                                          Page 109
                                                                    1
 1                                                                  2          DEPOSITION ERRATA SHEET
 2     DECLARATION UNDER PENALTY OF PERJURY                         3 Page _____ Line ______ Reason ______
                                                                      From _______________________ to _________________
 3        Case Name: EASTERN v. STRATEGIC                           4 Page _____ Line ______ Reason ______
 4        Date of Deposition: November 19,                            From _______________________ to _________________
                                                                    5 Page _____ Line ______ Reason ______
 5        2019                                                        From _______________________ to _________________
 6                                                                  6 Page _____ Line ______ Reason ______
                                                                      From _______________________ to _________________
 7          I, FRENCH WALLOP, hereby certify                        7 Page _____ Line ______ Reason ______
 8          Under penalty of perjury under the                        From _______________________ to _________________
                                                                    8 Page _____ Line ______ Reason ______
 9      laws of the State of New York that the                        From _______________________ to _________________
                                                                    9 Page _____ Line ______ Reason ______
10      foregoing is true and correct.                                From _______________________ to _________________
11          Executed this ______ day of                            10 Page _____ Line ______ Reason ______
                                                                      From _______________________ to _________________
12          __________________, 2019, at                           11 Page _____ Line ______ Reason ______
13           ____________________.                                    From _______________________ to _________________
                                                                   12 Page _____ Line ______ Reason ______
14                                                                    From _______________________ to _________________
15                                                                 13 Page _____ Line ______ Reason ______
                                                                      From _______________________ to _________________
16      _________________________________                          14 Page _____ Line ______ Reason ______
                                                                      From _______________________ to _________________
17                                                                 15 Page _____ Line ______ Reason ______
18            FRENCH WALLOP                                           From _______________________ to _________________
                                                                   16 Page _____ Line ______ Reason ______
19                                                                    From _______________________ to _________________
20                                                                 17          _________ Subject to the above
                                                                   18     changes, I certify that the transcript is
21                                                                 19     true and correct
22                                                                 20          __________ No changes have been
                                                                   21     made. I certify that the transcript is
23                                                                 22     true and correct.
24                                                                 23
                                                                   24     _____________________________________
25                                                                 25          FRENCH WALLOP

                                                                                                         28 (Pages 106 - 109)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                             516-608-2400
